MCDONALD, J.,
dissenting. I dissent from the release of this opinion.
The listing of the justices at the beginning of the majority opinion would indicate that I fully participated in this decision and the majority opinion notes1 that I *546will file an opinion at a later time.2 This opinion was released, however, before I was able to carefully and completely consider the issues and fully express my views.
I believe no opinion should be released before each justice has an opportunity to consider and decide the issues and compose an opinion. I believe I have an obligation to consider the views of each justice.
As a member of the court of last resort, wielding tremendous power to affect the lives and future of Connecticut’s people, I believe this is my constitutional and statutory duty.

 Footnote 13 of the majority opinion, when released, stated: “A separate opinion on the merits by Justice McDonald will follow at a later date.”


 After the release of this opinion, the defendant filed a motion to reargue, based in part on the fact that I did not participate in the resolution of the case. If that motion had been granted, I would have participated in the reconsideration by joining the majority opinion or filing a separate opinion. During the pendency of the motion to reargue, the parties settled their differences and the defendant withdrew his motion. Because the issues in the case have become moot, I decline to file any supplemental opinion. “Where the actions of the parties themselves cause a settling of their differences, the case becomes moot.” Sobocinski v. Freedom of Information Commission, 213 Conn. 126, 134, 566 A.2d 703 (1989).